DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.
Drawings
The drawings are objected to because:
A proper cross-hatching pattern may be shown in figure 1C. For example, cross-hatching pattern for conductive material. The cross-hatching patterns should be selected from those shown in the MPEP based on the material of the part (drawing symbol as shown in MPEP § 608.02 (IX). See also 37 CFR 1.84(h) (3) and MPEP § 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) s 1-5, and 10-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 5,326,623).
Regarding claim 1, Yamakawa, figure 2, discloses a wiring substrate comprising: an insulating substrate containing AlN (2, obvious as disclosed at column 2, line 54, column 3, line 42-49); a conductor layer containing Cu (layer forming circuit pattern 3, obvious as disclosed at column 3, line 61-66); and an interlayer (11) located between the insulating substrate and the conductor layer, wherein in the interlayer, between a first region near the insulating substrate and a second region near the conductor layer (see figure), Cu concentration is higher in the second region than in the first region, and Al concentration is higher in the first region than in the second region (obvious as disclosed at column 3, line 22 to column 4, line 28).

Regarding claim 2, the modified substrate of Yamakawa further discloses wherein N concentration is higher in the first region than in the second region (obvious as described at column 3, line 22 to column 4, line 28). 
Regarding claim 3, the modified substrate of Yamakawa further discloses wherein in the interlayer, the Al concentration and N concentration gradually decrease in a direction from the insulating substrate to the conductor layer (obvious as described at column 3, line 22 to column 4, line 28). 

Regarding claim 4, the modified substrate of Yamakawa further discloses wherein the insulating substrate has a plurality of recesses on a conductor layer side thereof, and wherein the interlayer is present outside the recesses and in the recesses (obvious from the disclosure at column 7, line 28-35). 

Regarding claim 5, the modified substrate of Yamakawa further discloses
the interlayer further contains Ti and O (obvious as described at column 3, line 22 to column 4, line 28).

 Regarding claim 10, the modified substrate of Yamakawa further discloses wherein in the interlayer, the Al concentration and N concentration gradually decrease in a direction from the insulating substrate to the conductor layer (obvious as disclosed at column 3, line 11-20).  

Regarding claim 11, the modified substrate of Yamakawa further discloses wherein the insulating substrate has a plurality of recesses on a conductor layer side thereof, and wherein the interlayer is present outside the recesses and in the recesses (obvious as titanium is formed on the insulating layer with recesses, column 3, line 10-20, and column 7, line 28-35).  

Regarding claim 12, the modified substrate of Yamakawa further discloses wherein the insulating substrate has a plurality of recesses on a conductor layer side thereof, and wherein the interlayer is present outside the recesses and in the recesses (obvious as explained and applied to claim 11 above).

Regarding claim 13, the modified substrate of Yamakawa further discloses
wherein the insulating substrate has a plurality of recesses on a conductor layer side thereof, and wherein the interlayer is present outside the recesses and in the recesses (obvious as explained and applied to claim 11 above).
 
Claim(s) 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified substrate of Yamakawa, as applied to claim 5 above, and further in view of Terasaki (PCT/JP2018/007186, US 2020/0006213, is relied upon for the English equivalent).
Regarding claim 6, though, the modified substrate of Yamakawa further discloses Ti at the interface, does not disclose wherein Ti of the interlayer is scattered at an interface of the insulating substrate in the recesses. Yamakawa, as applied above, discloses the titanium formed as layer on the surface of the insulating layer.
Terasaki, discloses  a substrate with copper ceramic interface having scattered titanium (paragraph 0023-0024).
Therefore, it would have been obvious to person having ordinary skill in the art at the time of effective filing date of the application to provide the modified substrate of Yamakawa with Ti of the interlayer is scattered at an interface of the insulating substrate in the recesses, as taught by Terasaki, in order to have desired bonding strength.

Regarding claims 8, and 9, the modified substrate of Yamakawa further discloses
an electronic device comprising: the wiring substrate according to claim 1 (claim 8); and an electronic component mounted on the wiring substrate (claim 9). 
	Though, the modified substrate of Yamakawa do not explicitly disclose the detail as recited in claim 8, and 9. Yamakawa in the background disclosure describes that  ceramic substrates are used for mounting, e.g., semiconductor chips on it. Recently, the integration degree, and power consumption of semiconductor chips, such as LSI chips and VLSI chips, are increasing (column 1, line 10-23). Additionally, Terasaki discloses a ceramic substrate with a component mounted on the component, and further describe in the background discloses a module with semiconductor element (paragraph 0003-0004). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application, the modified substrate of Yamakawa, being a part of a device, and a module, as recited in claim 8 and 9, in order to have desired functionality. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified substrate of Yamakawa as applied to claim 1 above, and further in view of Naba (US 5,807,626).
Regarding claim 7, the modified substrate of Yamakawa does not disclose wherein from an insulating substrate side to a conductor layer side of the interlayer, C concentration is 10 at% or less.
Naba discloses a ceramic copper substrate with carbon at the interface with about 0.1 to 10.00 % (column 2, line 63-67).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified substrate of Yamakawa with an insulating substrate side to a conductor layer side of the interlayer, C concentration is 10 at% or less, as taught by Naba, in order to have desired bonding strength.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tani (US 2017/0323842), figure 1-2, discloses a substrate with ceramic layer (1, aluminum nitride) and copper layer (3) bonded together with interlayer (2). The substrate having recesses (see figure), and the interlayer comprising titanium. Tani further discloses a power semiconductor not illustrated in the drawings, such as a switching element, an IGBT, or a MOSFET, for example, is mounted in a power semiconductor module including the power semiconductor, mounted on the substrate (paragraph 0038).
Oshika (US 2009/0207580), figure 1, discloses a substrate with aluminum nitride layer (2), copper layer (4), and interlayer (3) comprising titanium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / December 12, 2022